



Exhibit 10.1


AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT is entered into as of February
4, 2019 by and between Centene Corporation, a Delaware corporation, together
with its successors and assigns permitted under this Agreement (“Employer”), and
Michael F. Neidorff (the “Executive”).
WHEREAS, the parties entered into that certain Executive Employment Agreement
dated as of November 8, 2004, which has been amended from time to time
(“Agreement”); and
WHEREAS, the parties desire to amend the Agreement in order to extend the
current term of the Agreement and to make various related changes to the
Agreement.
NOW THEREFORE, the parties hereto agree as follows:
1.Section 1(a) is amended so that the first sentence thereof reads as follows:


Subject to earlier termination as provided herein, Employer hereby agrees to
employ and continue in its employ the Executive, and the Executive hereby
accepts such employment and agrees to remain in the employ of Employer, for the
period commencing on the date hereof and ending on the date of the annual
shareholders meeting in 2024 (the “2024 Shareholders’ Meeting”).
2.Section 2(a) is amended to read as follows:


(a)    Executive’s Position and Title. The Executive’s positions and titles
shall continue to be Chairman and Chief Executive Officer of the Employer. If
elected to the Board of Directors (the “Board”) by the Employer’s shareholders,
the Executive shall continue to be a member of, and Chairman of, the Board. It
is expected that the Executive will cease to serve as Chief Executive Officer of
the Employer as of 2023 Shareholders’ Meeting, but will continue serving as
Executive Chairman of the Board until the 2024 Shareholders’ Meeting, or such
other date as is mutually agreed between the Executive and the Board. Effective
with the 2024 Shareholders’ Meeting (or such other date as is mutually agreed
between the Executive and the Board), Executive will become Non-Executive
Chairman of the Board. While Executive serves as Executive Chairman of the
Board, the Executive and the Board will mutually agree on his compensation.
While Executive serves as Executive Chairman and for five years thereafter,
Executive will continue to be subject to the Company’s security policy requiring
him to use Company provided aircraft for all air travel, as well as the same
security measures currently applicable to Executive as Chief Executive Officer.
In addition, for the remainder of his life, Executive will continue to have an
office at the Company’s headquarters and use of one full-time administrative
assistant reasonably acceptable to the Executive. Executive will also have use
of a part-time administrative assistant reasonably acceptable to the Executive
through December 31, 2024.
3.Section 2(b) is amended to add new sentences at the end thereof to read as
follows:


As Executive Chairman of the Board, Executive shall continue to report directly
to the Board, and for the avoidance of doubt shall not report to any specific
member of the Board or to any member of management. In addition to performing
his duties as Executive Chairman of the Board, Executive shall assist the new
Chief Executive Officer with transition matters, culture of the Company,
strategy, mergers and acquisitions and community relations, and shall make
himself reasonably available to assist the new Chief Executive Officer with
government affairs, investor relations, investment banking relationships, and
other matters reasonably requested by the Board. It is expected that Executive’s
services to the Company will be at such a level that he will incur a “Separation
from Service” (as defined in Treasury Regulation Section 1.409A-1(h)) as of the
2023 Shareholders’ Meeting, and thereafter the services to be performed by
Executive will be consistent with Executive having incurred a Separation from
Services as of the 2023 Shareholders’ Meeting.





--------------------------------------------------------------------------------





4.Section 3(d) is amended to add the following sentence to read as follows:


Executive shall continue to vest in all of his outstanding long term incentive
awards while he serves as Chairman of the Board, regardless of whether he is
serving as Executive Chairman or Non-Executive Chairman, and shall fully vest in
any outstanding long term incentives (subject to any performance measures to be
determined at the end of any applicable performance period) upon his ultimate
termination from the Board.
5.Section 3(g) is amended to add the following sentence to read as follows:


Upon Executive ceasing to be the Executive Chairman of the Board, he may on
commercially reasonable terms lease (without pilots) an aircraft that he
directly or indirectly owns to the Company and the Company shall maintain and
possess operational control for all flights on such aircraft when not being used
by the Executive. If the Executive uses the aircraft that is being leased to the
Company for personal travel, he shall possess operational control for all
flights and shall reimburse the Company on commercially reasonable terms
pursuant to an aircraft support services agreement for the incremental costs of
such usage.
6.Section 5(d)(ii) is amended to read as follows:


(ii)    If the Date of Termination occurs on or before the 2023 Shareholders’
Meeting, the Executive shall be entitled to receive the product of (A) one-half
times (B) the sum of his (I) then-current Base Salary plus (II) the maximum
amount the Executive could have earned as a Target Bonus for the year of
termination if all goals and targets for payment were achieved (the “Severance
Amount”), payable in cash in substantially equal installments pursuant to
Employer’s payroll practices as in effect from time to time over 6 months. The
amount determined in the preceding sentence shall be payable in cash in
substantially equal installments pursuant to the Employer’s payroll practices as
in effect from time to time over the number of months used in the numerator in
the preceding sentence. Notwithstanding the foregoing, to the extent delay in
payments under this Section 5(d)(ii) is determined to be necessary to prevent
the application of and/or adverse tax consequences under Code Section 409A, then
such payments shall not commence until the date which is six (6) months after
the date of the Executive’s “separation from service” as that term is defined in
regulations or other guidance issued under Code Section 409A;
7.The Agreement is affirmed, ratified and continued, as amended hereby.


IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
 
 
CENTENE CORPORATION
 
 
 
 
 
 
 
By:
 
/s/ Robert K. Ditmore
 
 
Its: Lead Director


 
 
 
 
 
 
 
/s/ Michael F. Neidorff
 
 
    MICHAEL F. NEIDORFF






